Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims submitted March 17, 2021.
Applicants amended claims 1-3, 5-7, and 9-19.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 10, and 17: Applicants’ disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”1  In cases involving computer-implemented functional claims, examiners are instructed to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail….”2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  The claims recite “[determine / determining] at least correctness value representing the accuracy of the extracted attribution data against the correlated data value for the respective available 4  Since the specification fails to clearly outline just one algorithm to “determine at least correctness value representing the accuracy of the extracted attribution data…,” the claims must be rejected as failing to comply with the written description requirement.
With respect to claims 2-9, 11-16, and 18-20: Since these claims are dependent on claims 1, 10 and 17, they are also rejected under §112(a) for the same rationale.
With respect to claims 2, 11, and 19: The specification also fails to teach or suggest an algorithm that performs the following limitations:
(Claim 2)
Maintain statistics associated with the accuracy of the extracted attribution data against the correlated product attribution data.

(Claims 11 and 19)
Generating statistical information representing the accuracy of the extracted attribution data against the correlated product attribution data.


With respect to claim 5: The specification also does not teach or disclose an algorithm, equation, or flowchart “to improve the accuracy of a search for an item in the online marketplace based on the at least one correctness value representing accuracy of the extracted attribution data against the correlated product attribution data.”  The specification instead merely describes a result but not how to achieve that result.  Although one of ordinary skill in the art could theoretically write a program that executes the claimed function, the written description requirement mandates the specification adequately describes the applicant's approach in order to demonstrate that the applicant had possession of the claimed function.  Since the specification fails to clearly outline just one algorithm “to improve the accuracy of a search for an item in the online marketplace based on the at least one correctness value…,” the claim must be rejected as failing to comply with the written description requirement.   

Claim Rejections - 35 USC § 101






35 U.S.C. 101 reads as follows:








Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 10, and 17: The claims recite a machine and process (e.g., “a system, comprising: a computer device configured to…,” “a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising…,” and “a method, comprising…”), which are statutory categories of invention.  However, the claims also recite an abstract idea.  For example, claim 1 recites:
Correlate the extracted attribution data to product attribution data … the product attribution data comprising a plurality of data value that correspond to a plurality of available products such that each of the plurality of data values corresponds to a different available product … wherein the plurality of available products represent items available…;

Determine at least one correctness value representing the accuracy of the extracted attribution data against the correlated data value for the respective available product, the at least one correctness value determined based on correlating each attribute of the extracted attribution data to each correlated data value for the respective available product. 

The limitations recite a method for generating or updating product attribute data.  Such methods describe a sales activity, and thus fall within the “certain methods of organizing human activity” group of abstract ideas.5  Furthermore, the limitations can be interpreted as reciting a mental process.  Mental processes are concepts that are capable of being 6  Examiner also asserts the “determine at least one correctness value…” limitation recites a mathematical calculation.7  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.8  Claims 10 and 17 recite similar limitations.  Therefore, the claims recite an abstract idea. 
	The claims do not recite additional elements that integrate the abstract idea into a practical application.  Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.9  The “[receive / receiving] an image associated with a product,” “[extract / extracting] attribution data associated with the product from the image,” “storing the plurality of data values…,” and “[update / updating] the product attribution data in the database associated with the respective available product” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.10
	Furthermore, the additional embodiment limitations of “a system, comprising: a computing device configured to … a database … [and] an online marketplace” (claim 1), 
Paragraph 0050: The various embodiments described herein may employ various computer-implemented operations involving data stored in computer systems….  In addition, one or more embodiments of the invention also relate to a device or an apparatus for performing these operations.  The apparatus may be specially constructed for specific required purposes, or it may be a general purpose computer selectively activated or configured by a computer program stored in the computer.  In particular, various general purpose machines may be used with computer programs written in accordance with the teachings herein, or it may be more convenient to construct a more specialized apparatus to perform the required operations.

Neither the specification nor the claims disclose a particular machine.11  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.12  These limitations only describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.13  In view of these considerations, the examiner concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.
14  Examiner additionally notes the “extract…” and “extracting…” limitations are akin to “electronically scanning or extracting data from a physical document”15  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.16  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.














With respect to claims 2-9, 11-16, and 18-20: The dependent claims are rejected under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea 
	(a)	Claims 2, 11, and 19: The “maintain statistics associated with the accuracy of the extracted attribution data against the correlated product attribution data,” “generating statistical information representing the accuracy of the extracted attribution data against the correlated product attribution data,” and “generating statistical information associated with the accuracy of the extracted attribution data against the correlated product attribution data” limitations describe the abstract idea identified in the independent claims.  Accordingly, the claims recite an abstract idea and are not patent-eligible.
	(b)	Claims 3, 12, and 20: The claims do not integrate the abstract idea into a practical application.  The “associate a received image with a user profile, wherein statistics associated with the accuracy of the extracted attribution data against the correlated data are associated with the respective user profile for the respective received image,” “associating a received image with a user profile, wherein statistics associated with the accuracy of extracted attribution data against the correlated data value are associated with the respective user profile for the respective received image,” and “associating the received image with a user profile, wherein the generated statistical information is associated with a respective user profile for a respective image” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  Furthermore, the claims do not recite additional elements that are significantly more 
	(c)	Claims 4 and 13: The “wherein attribution data associated with the product includes at least one of weight, brand, size, or color” limitation describes the abstract idea identified in the independent claims.  Accordingly, the claims recite an abstract idea and are not patent-eligible.
	(d)	Claim 5: The “improve accuracy of a search for an item … based on the at least one correctness value representing accuracy of the extracted attribution data against the correlated product attribution data” limitation further describes the abstract idea identified in claim 1.  Therefore, the claim recites an abstract idea.  The claim does not recite limitations that integrate the abstract idea into a practical application.  The “wherein the computing device is further configured to…” and “an online marketplace” elements only describe the technological environment in which to apply the judicial exception and does not impose meaningful limits on the claim.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea.   The additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible. 
	(e)	Claims 6, 14, and 18: The claims do not integrate the abstract idea into a practical application.  The “wherein the attribution data is updated on the database having a plurality of data values associated with a plurality of available products,” “updating product attribution data in the database using the extracted attribution data associated with the respective available product,” and “updating product attribution data in the database using the extracted attribution data associated with the product from the image that has been correlated to an item available in the online marketplace” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  Furthermore, the claims do not recite additional elements that are significantly more than the abstract idea.  The “wherein the attribution data is updated…” and “updating…” limitations describe the conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claims are not patent-eligible.
	(f)	Claims 7, 9, and 15: The claims do not integrate the abstract idea into a practical application.  The “update online market place product information for a respective product based on the updated product attribution data,” “update product attribution data in the database based on a verification information from the product manufacturer associated with the communicated extracted attribution data,” and “updating online market place product information for the respective available product based on the updated product attribution data” limitations recite data gathering and data 
	(g)	Claims 8 and 16: The claims do not integrate the abstract idea into a practical application.  The “communicate extracted attribution data to a product manufacturer associated with respective items correlated and available in the online marketplace” and “communicating extracted attribution data to a product manufacturer associated for respective available products correlated and available in the online marketplace” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims also do not recite additional elements that are significantly more than the abstract idea.  The “communicate…” and “communicating…” limitations describe the conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory” under the broadest reasonable interpretation of the claim.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claims are not patent-eligible.
Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar (Pub. No. 2020/0193493) in view of Ravichandran (US 10776417).
With respect to claim 1: Nagar discloses a system, comprising: a computing device coupled to a database (See at least Paragraph 0001: “The present invention relates to a computer program product, system, and method for extracting, validating, and correcting item attribute values in a database.”  See also Paragraph 0015: “FIG. 1 illustrates an embodiment of a catalog system 100 in which embodiments are implemented.  The catalog system 100 includes a processor 102 and a main memory 104.  The main memory 104 includes various program components including an operating system 108; a catalog manager 110 managing access to a catalog database 200 having information on items, such as product items….”), the computing device configured to:
	correlate the extracted attribution data to product attribution data in the database, the product attribution data comprising a plurality of data values that correspond to a plurality of available products such that each of the plurality of data values corresponds to a different available product, the database storing the plurality of data values, wherein the plurality of available products represent items available in an online marketplace (See at least Paragraph 0027: “FIG. 2 illustrates an embodiment of an instance of a catalog item entry 200, having information on an item or product in the catalog database 200, and including: an item identifier (ID) 202 identifying the item in the catalog 200; a supplier item ID 204, such as a part number to identify the part with the supplier, such as a manufacturer, intermediary, etc.; one or more attribute values 2061 … 206n providing values for attributes of the item, such as color, size, quantity, price, etc.; images 208 of the item; and a supplier web site 210 at which further information on the product can be obtained, which may comprise the specific page for the item 204 or a page in which the item 204 can be searched.”  See also Paragraph 0031:“Upon receiving (at block 400) a user provided attribute value 118 for an item to validate, the user attribute validator 122 searches (at block 402) a supplier website 136 indicated in catalog item entry 210 for the supplier item ID 204 to obtain the supplier web page 124 S having an item 204 description, including text and/or images.  If (at block 404) images are provided in the supplier web page 124 S, then the visual recognition program 128 is called (at block 4067) to analyze the images to generate textual descriptors, such as facets and attributes, of the images.  After generating textual description of images (at block 406) or if there are no images in the text description in the supplier web page 124 S (from the no branch of block 404), the user attribute validator 122 calls (at block 408) the NLP 126 to interpret whether the textual product description from images and/or description in the web page 124 S indicates a user provided attribute value to correct a catalog attribute value, i.e., 
	update the product attribution data in the database associated with the respective available product (See at least Paragraph 0031: “If (at block 410) the textual description from the web page 124S has the user provided attribute value 118 for the item, then the catalog entry 200i for the item is updated (at block 412) to use the user provided attribute value 118 for the attribute found incorrect for the item.”).
	Nagar does not teach the remaining limitations.  However, Ravichandran discloses receiving an image associated with a product (See at least Column 6, Lines 18-23: “In various embodiments, the query images 202 may be provided by the user, such as an image uploaded by the user that is not originally a part of the electronic marketplace data.  For example, the image may be captured via a camera on the user device and uploaded.”);
	extracting attribution data associated with the product from the image (See at least Column 6, Lines 28-41: Ravichandran teaches images may be “processed on the fly at the time of the query in order to identify and extract data from the parts of the image corresponding to the various visual attributes….  The applicable attributes can vary by factors such as the type or category of item and may be determined using a trained neural network to identify the relevant attributes to a particular item or image of an item.”  See also Column 9, Lines 35-43: “For example, the user may see a dress they like at a store or in a magazine and wants to search for similar dresses.  The user may take a picture of the dress and provide the image data as a part of the query.  In this scenario, the image data is processed on the fly, such as using the technique 
	determining at least one correctness value representing the accuracy of the extracted attribution data against the correlated data value for the respective available product, the at least one correctness value determined based on correlating each attribute of the extracted attribution data to each correlated data value for the respective available product (See at least Column 8, Lines 50-53: “Similarity scores can be calculated based on the distance between the one or more feature descriptors and the one or more candidate content feature descriptions….”  See also Column 14, Lines 3-19: “Using the first feature vectors of the items and the first query feature vector, first attribute similarity scores of the item can be determined 708a.  Similarly, a second query feature vector associated with the second visual attribute may be determined 704b.  Second feature vectors corresponding to the second visual attribute are then determined 706b for the plurality of items.  Thus, second attribute similarity scores can be determined 708b for the items by comparing the second feature vectors of the items to the second query feature vector.  After the first attribute similarity scores and the second attribute similarity scores are determined for the items, overall similarity scores can be determined 710 for the items based on the first and second attribute similarity scores.  In some embodiments, the first and second similarity scores of an individual item are aggregated to produce the overall similarity score for the item.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to receive an image of a KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  













With respect to claim 4: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein attribution data associated with the product includes at least one of weight, brand, size, or color (See at least Nagar Paragraph 0027: “FIG. 2 illustrates an embodiment of an instance of a catalog item entry 200, having information on an item or product in the catalog database 200, and including: an item identifier (ID) 202 identifying the item in the catalog 200; a supplier item ID 204, such as a part number to identify the part with the supplier, such as a manufacturer, intermediary, etc.; one or more attribute values 2061 … 206n providing values for attributes of the item, such as color, size, quantity, price, etc.; images 208 of See also Ravichandran Column 2, Lines 28-35: “Thus, visual attributes of the item may be extracted from the image data and such a catalog of items may be trained to the searchable based on visual attribute similarity.  In various embodiments, visual attributes of an item may include certain defined parts of an item.  For example, parts-based visual attributes for a dress may include neckline, sleeve style, hemline, silhouette, color, pattern, occasion, and the like.”).
With respect to claim 5: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein the computing device is further configured to improve the accuracy of a search for an item in the online marketplace based on the at least one correctness value representing accuracy of the extracted attribution data against the correlated product attribution data (Under the broadest reasonable interpretation of the claim, the limitation describes improving search accuracy by updating the online marketplace with correct product attribute information.  Nagar discloses this feature.  See at least Paragraph 0033: “With the operations of FIG. 4, user provided attribute values to correct values in a catalog 200 for an item are automatically validated when the user submits the information to determine whether the user provided attribute values can be confirmed by checking if they are described in information, such as a page, from the supplier website or another website having information on the item.  This ensures that before the catalog is updated with user supplied corrections, the corrections are confirmed to avoid changing the catalog entry to have incorrect information.  By providing immediate, real time validation of user the catalog may be corrected with correct information in a crowd sourcing fashion to provide immediate corrections to the catalog to have correct information and avoid continued mistakes made based on the incorrect information.”).
With respect to claim 6: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein the attribution data is updated on the database having a plurality of data values associated with a plurality of available products (See at least Nagar Paragraph 0031: “If (at block 410) the textual description from the web page 124S has the user provided attribute value 118 for the item, then the catalog entry 200i for the item is updated (at block 412) to use the user provided attribute value 118 for the attribute found incorrect for the item.”  See also Paragraph 0034: “FIG. 5 illustrates an implementation of the components of FIG. 1 and operations of FIGS. 3 and 4 in an ecommerce retailer embodiment where the items and catalog 200 are for products being offered for sale and the user information 116 is supplied with a product return.”).
With respect to claim 7: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein the computing device is further configured to update online market place product information for a respective product based on the updated product attribution data (See at least Nagar Paragraph 0031: “If (at block 410) the textual description from the web page 124S has the user provided attribute value 118 for the item, then the catalog entry 200i for the item is updated (at block 412) to use the user provided attribute value 118 for the attribute found incorrect for the item.”  See also Paragraph 0034: “FIG. 5 illustrates an implementation of the components of FIG. 1 and operations of FIGS. 3 and 4 in an ecommerce retailer embodiment where the items and catalog 200 are for products being offered for sale and the user information 116 is supplied with a product return.”).
With respect to claim 10: Claim 10 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 10.  Nagar further discloses the additional embodiment limitations of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform the operations comprising… (See at least Paragraph 0037: “The present invention may be a system, a method, and/or a computer program product.  The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”  See also Paragraphs 0038-0044.).
With respect to claim 13: Claim 13 recites the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 13.
With respect to claims 14 and 18: Claims 14 and 18 recite limitations similar to those presented in claim 6.  Thus, the arguments applied to claim 6 also apply to claims 14 and 18.
With respect to claim 15: Claim 15 recites limitations similar to those presented in claim 7.  Thus, the arguments applied to claim 7 also apply to claim 15.
With respect to claim 17: Claim 17 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 17.  Nagar further discloses the additional embodiment limitations of a method, comprising… (See at least Paragraph a method, and/or a computer program product.”).
Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Ravichandran and in view of Adoni (Pub. No. 2019/0287152).
With respect to claim 2: Although the combination of Nagar and Ravichandran references discloses the system of claim 1, the references do not explicitly teach the remaining limitations.  However, Adoni discloses wherein the computing device is further configured to maintain statistics associated with the accuracy of the extracted attribution data against the correlated product attribution data (See at least Paragraphs 0022-0023: “Image processing engine 150 may identify products using machine learning techniques….  Thus, image processing engine 150 may be trained to identify any sort of apparel or product worn or used by a user, such as skirts, jackets, pants, shorts, skirts, scarves, hats, vests, and any other apparel or product used or worn.  In some embodiments, image processing engine 150 identifies apparel items or products by assigning an occupancy percentage and confidence percentage to elements of the apparel or product….  The confidence percentage may refer to the degree of confidence that image processing engine 150 has correctly identified an apparel item or product, or attribute thereof.”  See also Paragraph 0034: “A user profile may include any information regarding the apparel items or products that a user has worn when imaged by camera 110, including the color, fabric, and brand of apparel items or products, the confidence percentage for each item, the frequency at which the user wears or uses the same (or similar) apparel items or products, and any other information of interest regarding the user's product preferences….  User profile module 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate confidence percentages and store such data in a user profile as taught by Adoni in the combination of references.  As demonstrated by Adoni, it is within the capabilities of one of ordinary skill in the art to include such technical features in the above combination of references with the predictable result of updating the catalog “with correct information in a crowd sourcing fashion to provide immediate corrections to the catalog” as needed in Nagar at Paragraph 0033.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Examiner additionally submits it would have been obvious to one of ordinary skill in the art to include such features in the combination of references with the motivation of offering a system to track the users’ preferences as taught by Adoni over the previously cited references.  Adoni Paragraph 0003.   
With respect to claims 11 and 19: Claims 11 and 19 recite limitations similar to those presented in claim 2.  Thus, the arguments applied to claim 2 also apply to claims 11 and 19.
Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Ravichandran in view of Adoni and in view of Official Notice.
With respect to claim 3: The combination of Nagar, Ravichandran, and Adoni references discloses the system of claim 2 … wherein statistics associated with the accuracy of the extracted attribution data against the correlated data value are associated with the respective user profile for the respective received image (See at least Adoni Paragraph 0023: “some embodiments, image processing engine 150 identifies apparel items or products by assigning an occupancy percentage and confidence percentage to elements of the apparel or product….  The confidence percentage may refer to the degree of confidence that image processing engine 150 has correctly identified an apparel item or product, or attribute thereof.”  See also Paragraph 0034: “A user profile may include any information regarding the apparel items or products that a user has worn when imaged by camera 110, including the color, fabric, and brand of apparel items or products, the confidence percentage for each item, the frequency at which the user wears or uses the same (or similar) apparel items or products, and any other information of interest regarding the user's product preferences….  User profile module 155 may create and update profiles according to input from image processing engine 150.”  Examiner relies on the same rationale for including Adoni in the combination of references since the limitation describes elements previously recited in claim 2.).
	Furthermore, notwithstanding the preceding discussion, examiner also submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention.  See MPEP §2111.05.  The limitation only provides an additional description of the “statistics…” claim element.  It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to a 
	Finally, the references do not explicitly teach wherein the computing device is further configured to associate a received image with a user profile.  However, Official Notice is taken that technical features to add or upload pictures to a user profile are old and well-known in the computer arts.  For example, MySpace, Facebook, Instagram, Twitter, and various registries all enable users to upload photographs to a user’s profile.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to associate an image with a user profile.














With respect to claims 12 and 20: Claims 12 and 20 recite limitations similar to those presented in claim 3.  Thus, the arguments applied to claim 3 also apply to claims 12 and 20.
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Ravichandran and in view of Shah (Pub. No. 2017/0329816).
With respect to claim 8: Although the combination of Nagar and Ravichandran references discloses the system of claim 1, the references do not teach the remaining limitations.  Shah discloses wherein the computing device is further configured to communicate extracted attribution data to a product manufacturer associated with respective items correlated and available in the online marketplace (See at least Paragraph 0046: “During the secondary security checks, database service tool 125 analyzes authorization table 135 to determine whether there are additional users 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to transmit queries regarding proposed data changes to a designated party (e.g., product manufacturer) and require approval from that party prior to updating data in the database as described by Shah in the above combination of references with the motivation of offering a system to maintain database security and data compliance as taught by Shah over the cited references.  Shah Paragraph 0020.
With respect to claim 9: The combination of Nagar, Ravichandran, and Shah references discloses the system of claim 8, wherein the computing device is further configured to update product attribution data in the database based on a verification information from the product manufacturer associated with the communicated extracted attribution data (See at least Shah Paragraph 0046: If the second user does not approve, then the original request is rejected.  If the second user approves, then the row is added to the table.”  Examiner further relies on the same rationale for including Shah in the combination of references since the limitation describes elements recited in claim 8.).   




With respect to claim 16: Claim 16 recites limitations that are similar to those presented in claim 8.  Thus, the arguments applied to claim 8 also apply to claim 16.

Response to Arguments
Applicants’ arguments filed March 17, 2021, have been fully considered but they are not persuasive.
Regarding the claim objections: Applicants amended claims 2, 11, 12, 14, and 16.  Examiner concedes the amendments resolve the concerns outlined in the previous Office action.  Thus, examiner withdraws the objections to claims 2, 11, 12, 14, and 16.  
Regarding the §112 rejections: Despite applicants’ assertion to the contrary, paragraphs 0024, 0034-0035, and 0040-0048 do not teach how the claimed invention 
Regarding the §101 rejections: A proper §101 rejection requires the following analysis: Evaluate whether the claim recites a judicial exception (step 2A, prong I); If the claims recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application (step 2A, prong II); If the claims are directed to a judicial exception under revised step 2A, evaluate whether the claim provides an inventive concept (i.e., determine whether the additional elements amount to significantly more than the exception itself).17  
	Applicants initially allege the independent claims do not recite an abstract idea.18  Examiner disagrees.  Despite applicants’ assertions to the contrary, the previous non-final rejection and this Office action identified specific limitations that recite an abstract idea.  The “correlate the extracted attribution data to product attribution data…” and “determine at least one correctness value representing the accuracy of the extracted attribution data against the correlated data value for the respective available product…” limitations recite a sales activity and thus fall within the “certain methods of organizing human activity” group of abstract ideas.  The “correlate…” and “determine…” limitations can also be interpreted as reciting a mental process.  Examiner additionally reiterates   
	Applicants next allege the independent claims integrate the “judicial exception into a practical application.”19  Examiner again disagrees.  Despite assertions to the contrary, the previous non-final rejection and this Office action identified the additional elements and determined whether those elements (either individually or in combination) integrate the abstract idea into a practical application.  As explained in this Office action, the “[receive / receiving] an image associated with a product,” “[extract / extracting] attribution data associated with the product from the image,” “storing the plurality of data values…,” and “[update / updating] the product attribution data in the database associated with the respective available product” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  According to the 2019 Revised Guidance, merely adding insignificant extra-solution activity to an abstract idea does not integrate the identified abstract idea into a practical application.  
20  This argument is not persuasive.  Applicants’ specification expressly teaches the claimed invention “may be a general purpose computer selectively activated or configured by a computer program stored in the computer.”  As explained in this Office action, the limitations only describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.  Examiner additionally rejects the suggestion that the claims recite an improvement to a technical process or a technology.  Generating or updating product attribute data is neither a technology nor a technical process but rather a known business practice.  If anything, applicants’ claimed invention is instead directed to improving upon known business practices.  Therefore, in light of the aforementioned considerations, examiner maintains the claims do not integrate the abstract idea into a practical application. 
	Applicants further allege the claims provide an inventive concept under step 2B.21  Examiner again disagrees.  Despite applicants’ assertions to the contrary, the previous non-final rejection and this Office action identified additional elements and determined whether those elements (either individually or in combination) provided significantly more than the recited judicial exception.  As previously discussed in this Office action, the “receive…,” “extract…,” “update…,” “storing…,” “receiving…,” and “extracting…” limitations describe conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  The “extract…” and 
Finally, examiner submits the Office action satisfies the burden for a prima facie case.  As outlined in this Office action, the examiner identified specific limitations in the claims that fall within one of the subject matter groupings of abstract ideas, explained why the claims failed to integrate the abstract idea into a practical application, and explained why the claims did not recite additional elements that amount to significantly more than the judicial exception.  Examiner further reiterates the above conclusions rely on the Office’s revised guidance, the MPEP, and the specification.  The burden is now on the applicants to either amend the claims or demonstrate why the claims are patent-eligible.22  
Regarding the prior art rejections: Applicants traverse the prior art rejections primarily by asserting “the similarity scores in Ravichandran … do not represent an accuracy of the attribution data extracted from an image against the correlated correlate data value for a singular available product in a database of plurality of products.”23  This argument is not persuasive because it fails to comply with 37 CFR 1.111(b).  In the remarks, the applicants merely allege the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the prior art.  As explained earlier in this Office action, Ravichandran generates a similarity score for an item by comparing the item’s attributes that were extracted from an image of the item to those attributes of another product in a database.  Examiner submits the similarity score that results from comparing the item’s extracted attributes to the stored attributes of a product in a database is a correctness value.  After thoroughly reviewing the applicants’ remarks, examiner submits the remarks do not explain why the examiner’s assertions are incorrect.  As partly demonstrated by the lack of citation to a particular algorithm, equation, or even a flowchart, examiner also submits the remarks do not explain how the claimed invention derives a correctness value in a way that patentably distinguishes it from the prior art.  Furthermore, regarding at least claims 10 and 17, the remarks are not persuasive because they traverse the prior art rejections by attacking the cited references individually.  It is important to note that one cannot show obviousness by attacking references individually where the rejections are based on combinations of references.24   Finally, with respect to any remaining arguments, the 
Regarding the Official Notice rejections: Since the remarks do not present any arguments explaining why the noticed facts are not well-known in the art, examiner asserts the applicants did not adequately traverse the Official Notice rejections.  Thus, the subject matter of the Official Notice rejections of should be taken as admitted prior art.  MPEP §2144.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Singer (US 9524518) discloses “[a] system and method for receiving an image of a product’s packaging and extracting a set of information associated with a product from the image.”  Column 2, Lines 12-14.  See also Column 4, Lines 10-65 and Column 5, Lines 40-45.
	(B)	Kanter (US 9152990) discloses “[credibility] score data 140 may include, for example a generated score to determine whether the data and/or creator of the data are a reliable source of information.  For example, if a user consistently provides data that is correct after verification, the data provided by the user may be assigned with a higher credibility score than users who consistently provide inaccurate data.”  Column 3, Lines 66-67 and Column 4, Lines 1-5.

	(D)	Le Stunff (Pub. No. 2017/0323357) discloses an error detection module that outputs a catalog error for product aspect of a product in a content catalog.  Le Stunff further teaches a “catalog quality management sub-system may determine an impact state for the error outputs based on confidence in the identification of an error and the impact of fixing or not fixing the error.  The catalog quality management sub-system may use the impact state to determine whether to automatically fix the catalog error and whether to request a human error administrator to manually review the catalog error and the fix.”  Paragraph 0022.
	(E)	Ramirez (Pub. No. 2017/0308534) discloses “credibility evaluator 118 calculates or estimates a credibility score for each fact source, to reflect the source’s accuracy or reliability (e.g., as observed over some period of time).”  Paragraph 0036.  
	(F)	Unak (Pub. No. 2015/0213526) discloses “automated systems for importing products into catalogs.”  Paragraph 0002. 
	(G)	Stephens (Pub. No. 2014/0337247) discloses an electronic catalog and system for reconciling merchant contributions reconcile merchant contributions.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).  
        5 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        6 Id. 
        7 See October 2019 Update: Subject Matter Eligibility page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        8 2019 Revised Guidance, supra note 5, at 52.
        9 Id. at 55.  
        10 Id.  
        11 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        12 Id.  
        13 Id.  
        14 MPEP §2106.05(d)(II).  
        15 See id. (citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)).
        16 Id.  
        17 2019 Revised Guidance, supra note 5, at 54-56. 
        18 Remarks 12.
        19 Id. at 15.
        20 Id. at 16.
        21 Id. at 17.
        22 MPEP §2106 (III).
        23 Remarks, supra note 18, at 20.
        24 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).